                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                      Case No. 19-57378

MATTHEW ALLEN FARMER,                                       Chapter 7

            Debtor.                                         Judge Thomas J. Tucker
______________________________/

 ORDER DENYING, WITHOUT PREJUDICE, THE DEBTOR’S MOTION TO HOLD
 CREDITOR IN CONTEMPT FOR VIOLATING THE AUTOMATIC STAY AND FOR
                       TURNOVER OF FUNDS

         This case is before the Court on the Debtor’s Motion, entitled “Motion to Hold Creditor

in Contempt for Violating the Automatic Stay and for Turnover of Funds,” filed on February 20,

2020 (Docket # 13, the “Motion”). On March 12, 2020, the Debtor filed a Certification of Non-

Response, indicating that no one had filed an objection to the Motion. But the Court will deny

the Motion, without prejudice, for the following reasons:

         1. To the extent the Motion seeks an order requiring the respondents to pay amounts that

were obtained pre-petition via the wage garnishment at issue, during the 90 day preference

period, such relief must be sought by an adversary proceeding, seeking to avoid and recover the

pre-petition garnished amounts under 11 U.S.C. §§ 547, 550, 522(h), and 522(i)(1), as

preferences.

         2. While wage amounts that were garnished post-petition may be recoverable via a

motion seeking relief under 11 U.S.C. § 362(k)(1) for violation(s) of the automatic stay, the

Motion fails to expressly seek such relief with respect to such post-petition amounts, and the

proposed order attached to the Motion does not mention them.

         Accordingly,

         IT IS ORDERED that the Motion (Docket # 13) is denied, without prejudice to the



   19-57378-tjt     Doc 15     Filed 03/13/20    Entered 03/13/20 11:24:24        Page 1 of 2
Debtor’s right to file an appropriate adversary proceeding and/or an appropriate new motion, that

is/are consistent with this Order.



Signed on March 13, 2020




                                                2


   19-57378-tjt     Doc 15     Filed 03/13/20   Entered 03/13/20 11:24:24       Page 2 of 2
